Filed 2/6/14 In re A.R. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re A.R., et al., Persons Coming Under                             B249881
the Juvenile Court Law.                                              (Los Angeles County Super. Ct.
                                                                      No. CK92821)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

G.O.,

         Defendant and Appellant.



         APPEALS from the judgment and orders of the Superior Court of Los Angeles
County, Carlos E. Vazquez, Judge. Affirmed in part and dismissed in part.
         M. Elizabeth Handy, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and Respondent.


                                      ____________________________
       G.O. (mother) appeals from the May 22, 2013 orders sustaining petition
allegations as to her children, A.R. and L.R., under Welfare and Institutions Code
section 300, subdivision (b),1 and removing them from her physical custody under
section 361, subdivision (c)(1). We affirm the jurisdictional findings and dismiss as moot
mother’s appeal of the removal order.


                                          FACTS


       The Department of Children and Family Services (Department) originally filed a
petition on April 21, 2012, seeking to have A.R. declared a dependent based on repeated
incidents of domestic violence between mother and M.R. (father). The petition alleged
that A.R. was at substantial risk of harm based on incidents taking place on December 14,
2011, February 18, 2012, and March 4, 2012. On May 10, 2012, the court sustained
amended allegations under subdivision (b) of section 300 and placed A.R. with mother,
who was to receive family maintenance services. The court ordered services and
monitored visitation for father but specified that mother could not be the monitor for
father’s visits.
       While pregnant with a second child, mother successfully completed a domestic
violence program and participated in parenting support groups, as well as individual
counseling. Father did not comply with court-ordered services and repeatedly failed to
appear for random drug testing. He informed the Department that he uses marijuana on a
regular basis. He did not visit A.R. In October 2012, mother stated she no longer desired
to be in a relationship with father and is prepared to raise her children as a single mother.
Mother’s second child, L.R., was born in November 2012. On November 9, 2012, the
court ordered continued maintenance services for mother and identified termination of
jurisdiction as the goal of the dependency proceeding.

       1
        All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.



                                              2
       On March 1, 2013, the Long Beach Police Department conducted a drug raid on
the apartment complex where mother resided. Father and mother’s brother were arrested
during the raid. The police report stated that on three separate dates in February 2013,
either father or mother’s brother sold drugs obtained from the apartment unit where
mother was living. On the day of the raid, father entered the apartment complex and
asked a police assistant if he wanted marijuana. When the assistant said yes, father
walked to mother’s apartment unit and then returned to the courtyard with marijuana.
According to mother, much of the family’s personal belongings, including the children’s
birth certificates, were destroyed by police during the raid. Maternal grandmother stated
the police raided every room but did not find any drug paraphernalia.
       Mother acknowledged that father visited individuals who lived in other units in the
apartment complex but steadfastly denied she has had any direct contact with father since
L.R. was born. Mother claimed she sought to file a restraining order against father on
March 6, 2013, but was told she had insufficient information to do so.
       The court authorized the Department to enter mother’s home and detain the
children on March 25, 2013. On March 28, 2013, the Department filed a petition under
section 300 on behalf of four-month-old L.R., together with a subsequent petition under
section 342 on behalf of A.R. The new petitions alleged that both children were at risk of
substantial harm based on their exposure to drug trafficking.
       The court held jurisdiction and disposition hearings on May 22, 2013. After
admitting Department reports into evidence, the court heard oral argument from the
Department and from mother and father’s counsel. It sustained the allegations in both
petitions relating to mother’s failure to protect the children from substantial risk of harm
based on her awareness of drug activity but dismissed the allegations based on earlier
incidents of domestic violence. At the disposition phase, the court noted its concern
about whether mother was being truthful in claiming she did not allow father into the
home. Based on those concerns, the court ordered the children removed from mother’s
custody.




                                              3
                                      DISCUSSION


       In determining whether an order is supported by substantial evidence, “we look to
see if substantial evidence, contradicted or uncontradicted, supports [it]. [Citation.] In
making this determination, we draw all reasonable inferences from the evidence to
support the findings and orders of the dependency court; we review the record in the light
most favorable to the court’s determinations[.]” (In re Heather A. (1996) 52 Cal. App. 4th
183, 193.)
       Mother’s opening brief states she is appealing the court’s orders declaring her
children, A.R. and L.R., dependents. However, she offers no argument on the question of
jurisdiction. Because the police report constitutes substantial evidence to support the
court’s orders sustaining the petition allegations that parents established a detrimental and
endangering home environment by exposing the children to drug trafficking, we affirm
the jurisdictional findings.
       Mother also appeals from the disposition order removing the children from her
custody. Mother contends that substantial evidence did not support the court’s finding
that there was no reasonable alternative to removing the children from her care. (§ 361,
subd. (c)(1).)
       “‘An appeal becomes moot when, through no fault of the respondent, the
occurrence of an event renders it impossible for the appellate court to grant the appellant
effective relief. [Citations.]’ (In re Esperanza C. (2008) 165 Cal. App. 4th 1042, 1054.)”
(In re Anna S. (2010) 180 Cal. App. 4th 1489, 1498.) We provided the parties an
opportunity to address whether mother’s contention concerning the removal order is now
moot, based on the November 20, 2013 minute order returning the children to mother,
placing them in “home of parent-mother” under Department supervision and conditioned
on mother residing with maternal grandmother.2 Taking judicial notice of the



       2  The court sent a letter on December 23, 2013, inviting counsel to file letter
briefs on or before January 3, 2014, addressing why mother’s appeal is not moot.


                                              4
November 20, 2013 minute order (Evid. Code, § 452, subd. (d)), we dismiss mother’s
contention regarding the court’s disposition order. The issue is moot, because the
children have been returned to mother and there is no effective relief that can be given on
appeal.


                                     DISPOSITION


       The judgment is affirmed. The appeal of the May 22, 2013 removal orders is
dismissed as moot.




              KRIEGLER, J.




We concur:




              TURNER, P. J.




              MOSK, J.




                                             5